internal_revenue_service department of ry keen pek eker khir rk eere eere ahererreree feiss ioi iii iiis st tte washington dc person to contact hare ere erekeekerereerere telephone number ereerekeererekeeeeeeekeeerereerereeeer erekeekeeeeeerrekekrererekreerek refer reply to date attn reraerkeeereekereruuererereererere legend state a plan xx rrerehereerreereeereerererderweeereekeeee rekerkerrererererereeererererrewnererekeee employer m resolution o proposed resolution po aera ekrereee eere rerekerereeeereeerekkrer tetra eirrrererrnssnesnennndneriiitie eker ekekeererererrekrererekrererhkererkeere ece i iir rrrerrrrer rrr irena eere group n employees rrr er ire rere arerr eere proposed amendment ro ern orrrrreorerrorreeeeie re ye siiioiii issir iiia iai iiis ati jeiieh tinkiik tik dear this is in response to a ruling_request dated date as supplemented by jetters dated date and date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x the following facts and representations have been submitted by your authorized representative employer m is a body corporate and public duly organized and existing under the laws of state a on date employer m passed resolution o adopting plan x effective date for the benefit of the group n employees plan x is a defined benefit pension_plan pian x was established for the exclusive benefit of the group n employees a group n employee is defined under sec_1 of plan x to include any covered individual who is currently benefitting under plan x and certain former group n employees who are eligible to receive a benefit under plan x generally any full-time sworn police officer is eligible to participate in plan x pursuant to sec_4 a of plan x group n employees are required to make mandatory_contributions to plan x equal to seven percent of their compensation sec_4 a provides among other things that the contributions referred to in a shall be picked up by employer m pursuant to sec_414 of the code and that the contributions shall be deducted from the pay of the contributing group n employee as salary reduction contributions praposed amendment r which amends sec_4 of plan x provides that the group n hhh ikea kee eeke ke ee eere ee page l employees have no option to choose to receive the contributions provided for in this sec_4 directly instead of having the contributions paid_by employer m to plan x sec_1 of plan x states that plan x is intended to meet the qualification requirements set forth under sec_401 of the code resolution o which established plan x provides that group n contributions although designated as employee contributions are being paid_by employer m in lieu of contributions by the group n employees pursuant to sec_414 of the code proposed resolution p provides that employer m will make contributions equal to seven percent of the group n empioyees compensation and the group n employees do not have the option of choosing to receive the contributed amounts directly instead of having such contributions paid to plan x based on the aforementioned facts you request the following rulings that the mandatory employee contributions made by the group n employees and picked up by employer m under sec_4 of plan x will be treated as employer contributions for federal_income_tax purposes that the mandatory employee contributions made by the group n employees and picked up by employer m under sec_4 of plan x will not be included in the current gross_income of the group n employees for federal_income_tax purposes that the mandatory_contributions of the group n employees picked up by employer m will not constitute wages subject_to federal_income_tax withholding sec_414 of the code provides that contributions otherwise designated as employee contributions shalt be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the schoo district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by hikrik iat iii eir iir ia iaai iain page -3- the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request sec_4 of plan x and proposed amendment r if adopted as proposed satisfy the criteria set forth in revrul_81_35 and revrul_81_36 by providing in effect that employer m will make contributions to plan x in lieu of contributions by group n employees and that the group n employees participating in plan x have no option to receive any picked up contributions directly instead of having such contributions paid to plan x further resolution o and proposed resolution n also satisfy the criteria set forth in revrul_81_35 and revrul_81_36 resolution o provides that the group n employees’ contributions although designated as employee contributions are being paid_by employer m in lieu of contributions by the group n employees proposed resolution n if adopted as proposed provides that the group n employees do not have the option of choosing to receive the contributed amounts directly instead of having such contributions paid to plan x accordingly we conclude with respect to ruling requests number sec_1 and that the amounts picked up by employer m on behalf of the group-n employees who participate in plan x shall be treated as employer contributions and will not be includible in the group n employees' gross_income in the year in which such amounts are contributed for federal_income_tax purposes these amounts will be includible in the gross_income of the group n employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m to plan x because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 a a of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of the pick-up is no earlier than the later the date specified in the adoption of the final resolution and amendment or the date the pick-up is put into effect for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both these rulings are based on the assumption that plan x will be qualified under sec_401 a of the code at the time of the proposed contributions and distributions this ruling is further based on plan x and resolution o as set forth in your letter dated date and proposed amendment r and proposed resolution n as set forth in your letter dated date kreririrrerrenaikereeerrereire page -4- no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office sincerely yours magnes otr flotd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter and notice
